DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-18, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US Pub. No. 2016/0186968 A1).
As to claim 1, Edwards teaches a light emitting diode assembly comprising: a supporting base (“heat sink” in ¶ [0034]); a printed circuit board (part of #160 in Fig. 1B and in ¶ [0034]) mounted on the supporting base; a plurality of light emitting diodes (#21a and #21b in Fig. 1B and in ¶ [0030]); a first illumination strip including (i) a first set of the plurality of light emitting diodes arranged in a first row along the printed circuit board (#21a or #21b in Fig. 1B), and (ii) a first phosphor layer (#20a or #20b in Fig. 3A and in ¶ [0030]) the first phosphor layer being a first continuous layer on the printed circuit board encompassing the first set of the plurality of light emitting diodes (Fig. 1B and Fig. 3A); a second illumination strip including (i) a second set of the plurality of light emitting diodes (#21a or #21b in Fig. 1B) arranged in a second row along the printed circuit board, and (ii) a second phosphor layer (#20a or #20b in ¶ [0030]), the second phosphor layer being a second continuous layer on the printed circuit board 
As to claim 2, Edwards teaches the light emitting diode assembly is operable to emit light having a color temperature of about 2700K when the first set of the plurality of light emitting diodes is activated and the second set of the plurality of light emitting diodes is deactivated (¶ [0028]).  
As to claim 3, Edwards teaches the light emitting diode assembly is operable to emit light having a color temperature of about 4000K when the first set of the plurality of light emitting diodes is deactivated and the second set of the plurality of light emitting diodes is activated (¶ [0028]).  
As to claim 4, Edwards teaches the light emitting diode assembly is operable to emit light having a color temperature of about 3000K when the first set of the plurality of light emitting diodes is activated and the second set of the plurality of light emitting diodes is activated (at least Fig. 4).  

As to claim 16, Edwards teaches the light emitting diode assembly is operable to emit light having a color temperature of about 2700K when the first set of the plurality of light emitting diodes is activated and the second set of the plurality of light emitting diodes is deactivated (¶ [0028]).  

As to claim 18, Edwards teaches the light emitting diode assembly is operable to emit light having a color temperature of about 3000K when the first set of the plurality of light emitting diodes is activated and the second set of the plurality of light emitting diodes is activated (at least Fig. 4).  
As to claim 22, Edwards teaches the first set of the plurality of light emitting diodes are positioned equidistant to each other along an illumination strip, and the second set of the plurality of light emitting diodes are positioned equidistant to each other along the illumination strip (see for instance Fig. 1B).  
As to claim 23, Edwards teaches a light emitting diode assembly comprising: a supporting base (“heat sink” in ¶ [0034]); a printed circuit board (part of #160 in Fig. 1B and in ¶ [0034]) mounted on the supporting base; a plurality of light emitting diodes (#21a and #21b in ¶ [0030]) arranged along the printed circuit board in a linear array consisting (a discussion of only two rows in ¶ [0090]) of (i) a first row including a first set of the plurality of light emitting diodes (#21a or #21b), and (ii) a second row including a second set of the plurality of light emitting diodes (#21a or #21b); an insulation layer (wherein the PCB is a MCPCB which has an insulating dielectric layer between where the LEDs are mounted and where additional circuitry of the PCB exists (¶ [0034]) formed between the printed circuit board and the plurality of light emitting diodes; a first phosphor layer (#20a or #20b in ¶ [0030]) formed on the printed circuit 
As to claim 25, Edwards teaches the first phosphor layer is a first continuous layer encompassing the first set of the plurality of light emitting diodes, and the second phosphor layer is a second continuous layer encompassing the second set of the plurality of light emitting diodes (as shown in at least Fig. 1B and 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 13, 14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Pub. No. 2016/0186968 A1)in view of Gray (US Pub. No. 2010/0232144 A1) in view of Cercone (US Pub. No. 2013/0200818 A1).

It would have been obvious to one of ordinary skill in the art to include a lighting device like that of Edwards which includes a plurality of LEDs in to the device taught by Gray so as to serve as a housing for Edwards or to provide added functionality such as color temperature control to the device of Gray.
Gray is still silent about the second housing being pivotably secured.
However, in the same field or endeavor, Cercone teaches a second housing (#28 in Fig. 3 and in ¶ [0057]) separate from a first housing containing an elongated illumination strip (#54 in 
Cercone teaches adding the ability to rotate the lighting device in order to satisfy a desire for being able to directionally control the light output by a lighting fixture (¶ [0007]).
It would have been obvious to one of ordinary skill in the art to include the features, or similar features, taught by Cercone into the device taught by Gray in order to satisfy a desire for being able to directionally control the light output by a lighting fixture.

    PNG
    media_image1.png
    822
    896
    media_image1.png
    Greyscale


As to claim 7, Cercone teaches the at least one electrical component includes electrical wiring with (i) a female electrical connector extending through a first one of the end caps, and (ii) a male electrical connector extending through a second one of the end caps (#105, #107 and in ¶ [0037]). 
As to claim 8, Edwards teaches each one of the first set of the plurality of light emitting diodes is positioned equidistant to each other along the first illumination strip, and each one of the second set of the plurality of light emitting diodes is positioned equidistant to each other along the second illumination strip (Fig. 12, or 29A-D all show equidistant diodes in at least a first and second row).
 (i) a first row of a first portion of the plurality of light emitting diodes positioned equidistant to each other along the illumination strip, and (ii) a second row of a second portion of the plurality of light emitting diodes positioned equidistant to each other along the illumination strip (Fig. 12, or 29A-D all show equidistant diodes in at least a first and second row). 
As to claim 13, Gray teaches the first housing includes an access port defined by the first side wall, the second side wall, and the pair of end walls, and the access port is operable to be 
As to claim 14, Cercone teaches, the second housing is operable to (i) rotate relative to the first housing about an axis of rotation, and (ii) allow a user to selectively direct light emitted from the plurality of light emitting diodes in one of a plurality of directions relative to the first housing by rotating the second housing (Fig. 4-6). 
As to claims 19-21, these claims represent the generic method steps of the device claims rejected above. There are therefore similarly rejected, with the citations and motivations made in claims 5-8, 13 and 14.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
For each independent claim, the Applicant alleges that the integrated wavelength conversion component of Edwards is not the same as the first (or second) phosphor layer being a first continuous layer on the printed circuit board encompassing the first set of the plurality of light emitting diodes”. Applicant does not provide additional arguments for why they are not the same.
While the Applicant’s position has been fully considered it is not persuasive. In Edwards, the wavelength conversion component (#20a or #20b in Fig. 3A and in ¶ [0030]) is on the printed circuit board (#160 in Fig. 1B and in ¶ [0034]) in that #20a is located physically on and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875